 Case: 4:18-cv-02036-RLW Doc. #: 20 Filed: 05/13/19 Page: 1 of 2 PageID #: 159



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

 NICOLE CHILDRESS,

                Plaintiff,
 v.                                                  Case No. 4:18-CV-02036-RLW

 CREDIT CONTROL SERVICE, INC. d/b/a
 CREDIT COLLECTION SERVICES,

                Defendant.

                                 NOTICE OF SETTLEMENT

       COMES NOW Plaintiff Nicole Childress, by and through her undersigned counsel, and

notifies the Court that the parties have reached a settlement that resolves this matter. Plaintiff

respectfully requests sixty (60) days, up to and including July 12, 2019 to complete the necessary

settlement paperwork, and this matter will thereafter be dismissed.

                                             Respectfully submitted,

                                             ROSS & VOYTAS, LLC

                                       By: ​/s/ Ethan W. Gee
                                              Richard A. Voytas, Jr. # 52046 MO
                                              Ethan W. Gee #70075 MO
                                              12444 Powerscourt Drive Suite 370
                                              St. Louis, MO 63131
                                              (314) 394-0605 (telephone)
                                              (636) 333-1212 (facsimile)
                                              rick@rossvoytas.com
                                              ethan@rossvoytas.com

                                             Attorneys for Plaintiff
 Case: 4:18-cv-02036-RLW Doc. #: 20 Filed: 05/13/19 Page: 2 of 2 PageID #: 160




                                CERTIFICATE OF SERVICE

        I hereby certify that the foregoing document was filed electronically with the United
States District Court for the Eastern District of Missouri, this 13th day of May, 2019, with notice
of case activity generated and sent electronically to all counsel of record.

                                                    /s/ Ethan W. Gee
